DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Nation Stage Application No. PCT/IB2016/053996 filed July 4, 2016 and to U.S. Provisional Application No. 62/195,360 filed July 22, 2015. 

Status of Claims 
The previous Notice of Allowance of February 9, 2021 contained a minor error in the Examiner’s amendment, claims 5 and 19, which is corrected herein.  The contents of the previous Notice of Allowance has been included herein, below, for clarity. 

This Office Action is responsive to the amendment filed on January 19, 2021. As directed by the amendment: claims 1, 3-6, 8, 11, 16-20 have been amended. Thus, claims 1-20 are presently pending in this application. 
Drawing objections regarding Figures 1-2 have been obviated by Applicant’s submitted drawings. Claims 3-6, 8, 11, 16, and 18-20 were previously objected to because of minor informalities. Applicant’s amendments to claims 3-6, 8, 11, 16, and 18-20 obviate the previous claim objections. Claims 1, 5, 8, 11, 17, and 20, and claims 2-4, 6-7, 9-10, 12-16, and 18-19 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to claims 1, 5, 8, 11, 17, and 20 have obviated the previous rejection under 35 U.S.C. 112(b). Applicant’s amendments, including Examiner’s amendments, shown below, put the application in condition for allowance. 

Drawings
The drawings were received on January 19, 2021.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on January 25, 2021.

The application has been amended as follows: 
Claim 1 currently recites: "hardness of 60-100. wherein the", ln 20 shall now read --hardness of 60-100, wherein the--.

Claim 1 currently recites:  "within an interior region of the patient interface that extends from at least an interior surface of the patient interface to the patient's face,", ln 24-25 shall now read --within an interior region of the patient interface that is configured to extend from at least an interior surface of the patient interface to the patient's face,--.

Claim 5 currently recites:  "wherein the semi-rigid grommet is secured to the port of the NIV patient interface via one of permanently secured or removably secured.", ln 1-3 shall now read --wherein the semi-rigid grommet is permanently secured to the port of the NIV patient interface.--.

Claim 12 currently recites:  "and a curved section away from the principal axis", ln 4 shall now read --and a curved section curving away from the principal axis--.

Claim 17 currently recites:  "within an interior region of the patient interface that extends from at least an interior surface of the patient interface to the patient's face,", ln 22-24 shall now read --within an interior region of the patient interface that is configured to extend from at least an interior surface of the patient interface to the patient's face,--.

Claim 19 currently recites:  "wherein the semi-rigid grommet is secured to the port of the NIV patient interface via one of permanently secured or removably secured.", ln 1-3 shall now read --wherein the semi-rigid grommet is permanently secured to the port of the NIV patient interface.--.

New claim 21 shall recite: The bronchoscopy scope guide according to claim 3 wherein the grommet is removably secured to the port of the NIV patient interface.

New claim 22 shall recite: The bronchoscopy scope guide according to claim 17 wherein the grommet is removably secured to the port of the NIV patient interface.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Christopher (U.S. Pat. No. 6,631,713 B1) does not disclose a bronchoscopy scope guide comprising a semi-rigid grommet being disposed about an outer circumference of and flexibly coupled permanently, via a flexible intermediate region of the semi-rigid grommet, to the scope guide tube, wherein the scope guide tube is pivotally manipulate-able about the flexible intermediate region of the semi-rigid grommet, as recited in claim 1. 
Prior art of record Scarberry et al. (U.S. Pub. No. 2006/0249160 A1), Hennon (U.S. Pat. No. 9,038,968 B2), Chuda (U.S. Pub. No. 2014/0275772 A1), Christopher (U.S. 6,895,966 B2) and Brown et al. (U.S. Pub. No. 2013/0296653), alone or in combination do not remedy the deficiencies of Christopher. 
Similar rational is applied to independent claim 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785